 In the Matter of THE VANBRUNTMFG.COMPANY,andFEDERALLABORUNIONNo. 23223 (AFL)Case No. R-4441.Decided November 17, 191Jurisdiction:farm equipment and ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to bargain until certification by'the Board; laid-off employees who hadno sufficient expectancy of reemploymentheldnot eligible to vote.Unit Appropriate for Collective'Bargaining:all production and maintenanceemployees, excluding all supervisory and office employees, watchmen andguards, and shop clerks ; stipulation as to.Mr. H. M. Pike,of Moline, Ill., for the Company.Mr. Charles Heymanns,ofMilwaukee,Wis., for the Union.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by, Federal Labor Union No. 23223, affili-atedwith the American Federation of Labor, herein called theUnion, alleging that a question affecting commerce hadarisen con-cerning the representation of employees of The Van Brunt Mfg.Company, Horicon, Wisconsin, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Leon A. Rosell, Trial Examiner. Said hear-ing was held at Horicon, Wisconsin, on October 27, 1942.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the hearing,the Company moved to dismiss the petition on the ground that theUnion did not represent a substantial number of employees.TheTrialExaminer reserved ruling thereon.The motion isi herebydenied.The Trial Examiner's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.'Upon the entire record in 'the case, the Board makes the following :45 N. L.R. B., No. 96.634 THE VAN BRUNT 'MFG. COMPANYFINDINGS.OF FACTI.THEBUSINESS OF THE COMPANY635The Van Brunt Mfg. Company, a Wisconsin corporation with itsoffices and plant in Horicon, Wisconsin, is engaged in the manufactureof farm equipment, and materials for the armed forces.The. Com-pany purchases raw materials valued in excess of $500,000, the major-ity of which is shipped to it from points outside the State of Wiscon-sin.It sellsannually products valued at approximately $3,000,000,of which 90 percent is shipped to points outside the State of Wis-consin.The Company admits that it is engaged in commerce i6thinthe meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDFederal Labor Union No. 23223, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 4, 1942, the Union notified the Company that it hadfiled a petition 'for investigation and certification of representativeswith the Board and requested the Company to recognize it as the collec-tive bargaining agency for the Company's employees.On September9, 1942, the Company declined to recognize the Union until such timeas'the Union is certified by the Board.A report of the Regional Director, introduced into evidence, and astatement of the Trial Examiner, disclose that the Union- representsa substantial number of employees in the unit hereinafter found tobe appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Regional Director reported that the Union submitted 120 application cards, all20 in September 1942 ; 12 in October 1942 ; and 2 undatedNinety-six of the signaturesare the names of persons on the Company's "normal" pay roll of April 1, 1942, containing331 employees in the alleged appropiiate unit.A comparison of the cards with theCompany's pay roll of September 20, 1942,containing 209 names] reveals that 48 signa-tures are the names of persons on such pay roll._At the hearing the Trial Examiner reported that the Union submitted to him 13 applica-tion cards,11 of which bore apparently genuine original signatuuresEleven of the cardswere dated in October 1942 and 2 dated.in September 1942Eleven of the signaturesare the names of persons appearing on the Company'spay roll of April 1, 1942.Twoof the 13 signatures appear on the Company's September 20, 1942, pay roll. 636DECISIONS.OF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees, excluding all supervisory andoffice employees, watchmen and guards, and shop clerks, constitutea unit appropriate fos the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Union urgedthat the pay roll of April 1, 1942, be used as a basis of determiningeligibility to vote in the event the Board directed an election for thereason that such pay roll would permit certain laid-off employees tovote in the election.The Company suggests the use of the pay rollimmediately preceding the date of the Direction of Election.It appears that after April 1, 1942, the Company was forced toreduce its personnel from approximately 331''employees to the presentstaff of 75 employees as a result of a curtailment of production causedby certain governmental production limitations.The Company doeshot consider these employees as temporarily laid off ;.the president ofthe'Company testified that there was no foreseeable developmentwhich would permit the rehiring of the laid-off employees.TheCompany does not anticipate an increase in production as it has notbeen able to secure war contracts because of the lack of necessarymachinery and equipment.So far as appears, the employees laid offdo not have any seniority or preferential rights to future jobs.Underthese circumstances, we find that persons released as a result of cur-tailed operations do not have a sufficient employment expectancy toentitle,them to vote as employees temporarily laid off.In accordance with our usual practice, we shall direct that the per-sons eligible to vote in,the election shall be those in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby. THE VAN BRUNT MFG. COMPANY637DIRECTED that, as part of the investigation,to ascertain represent-atives for the purposes 'of collective bargaining with The Van BruntMfg. Company, Horicon, Wisconsin, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twelfth Region, acting in this mat-ter as agent for the National Labor Relations Board and subject toArticle III, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the' activemilitary service or training of the United States, or temporarily laidoff, but excluding employees who have since quit or been dischargedfor cause,' to determine whether or not they desire to be representedby Federal Labor Union No. 23223, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining.